Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim3 is objected to because of the following informalities:  
Claim 3 recites “three metal wires” which appears to be referring to the “metal wire” recited in claim 1. Therefore, the claim should state “wherein the metal wire comprises three metal wires.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2019/0174832 A1, hereinafter “Lin”).
Regarding claim 1, Lin discloses a heater [Figs. 12-14, a heater for an e-cigarette as described in Par. 0001], comprising a ceramic core [“atomizing seat” 5, ceramic as described in Par. 0037] and a metal wire [“heating wire” 62 and lead wire 63; note that “wire” is metal by definition, see e.g. in Merriam-Webster] secured to the ceramic core [Fig. 13], wherein the ceramic core comprises three through holes [holes 531; three are pictured in Figs.12-14].  

    PNG
    media_image1.png
    207
    282
    media_image1.png
    Greyscale
Fig. 14
Regarding claim 2,  Lin discloses the metal wire comprises a first part coiled into a spiral [three spirals 62]disposed in one of the three through holes [Fig. 13], and a second part extending out of the core to form a pin [63, Figs. 13-14].
Regarding claim 3,  Lin discloses three metal wires [Fig. 14 shows three], wherein the three metal wires each are coiled into the spiral and are disposed in the three through holes, respectively [Fig. 13]; each metal wire comprises two pins [pins 63, most clearly shown in Fig. 3], wherein the three metal wires are parallel-connected to each other [Par. 0042] .
Regarding claim 4,  Lin discloses the three through holes are cylindrical [Figs. 12-14], and the three metal wires each are coiled into a cylindrical spiral [Fig. 14].  
Regarding claim 5,  Lin discloses the ceramic core is cylindrical [Figs. 12-14].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li and Phan are cited as being relevant prior art in the area of e-cigarette heaters, having cylindrical ceramic elements with through-holes. Stadler discloses a heater [Fig. 1, a heater for an e-cigarette as described in Par. 0001], comprising a ceramic core [“body member” 2 which is ceramic, Par. 0010] and a metal wire [11, nichrome as described in Par. 0040] secured to the ceramic core, wherein the ceramic core comprises three through holes [holes 1; there are more than three holes as pictured].  Jay discloses a heater [Fig. 3], comprising a ceramic core [30, a ceramic as described in Col. 4 lines 67-68] and a metal wire [44, Col. 3 lines 39-40] secured to the ceramic core, wherein the ceramic core comprises three through holes [42; Figs 2-3 shows a total of four through-holes in the ceramic core, and thus teaches three through-holes].  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761